Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 08/23/2021. Claims 1-13, and 16-22 were pending. Claims 1-13 and 16-22 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“assigning a service flow classification based on the data values of the interface mask for an access request received by the network interface device from the client device; and 
communicating with a virtual local area network mapping device in the network using the service flow classification; wherein the network interface device and the virtual local area network mapping device are different devices in the network”

“a processor that connects to the storage device that accesses the interface mask and correlates an interface mask bit value with the local area network port; 
wherein the processor associates the client device with the local area network port, the processor assigning a service flow classification based on the interface mask bit value for an access request received by the apparatus from the client device; and 
a transmitter/receiver that communicates with a virtual local area network mapping device using the service flow classification; wherein the local area network port comprises one of an external physical interface port and a logical internal interface port of the apparatus, and 
wherein the network interface device and the virtual local area network mapping device are different devices in the network “
as stated in claim 16. These limitations, in conjunction with other limitations in the independent 
claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-13 and 16-22 indicated claims 1-13 and 16-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhuang et al., US 2020/0295961 A1, Method for facilitate mapping of service provided by a cable or modem using network mapping performed at a network interface device, involves accessing configuration data representative of interface mask, and communicating with LAN mapping. FIGs. 1-4, [0020-29].
Roberts, US 2018/0241716 A1, Method for requesting web page from logical entity associated with communication interface, involves sending first request for first webpage to first logical entity associated with first communication interface. FIGs.2, 5, [0037-38][0045-56], [0068-71]
Data-Over-Cable Service Interface Specifications, DOCSIS® 3.0, MAC and Upper Layer Protocols Interface Specification, CM-SP-MU LPlv3.0-I27-150528 Issued, © Cable Television Laboratories, Inc., 2006-2015. Pages 1-70, 279-283, total 794 pages.
Olshansky et al., US 7239629 B1, Multiservice network for delivering enhanced communication services to network-based customer devices has configuration manager that includes attributes associated with each device and represent multiservice network data. Col. 12, lines 9-67.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446